UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1029



In re:   JAMES C. PLATTS,




                Petitioner.



                 On Petition for Writ of Mandamus.
                      (1:13-cv-00178-IMK-JES)


Submitted:   March 27, 2014                  Decided:    April 1, 2014


Before MOTZ, Circuit    Judge,    and   HAMILTON   and   DAVIS,   Senior
Circuit Judges.


Petition denied by unpublished per curiam opinion.


James C. Platts, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James    C.     Platts    filed    a   petition      for    a    writ   of

mandamus    and     an    amended    petition      for    a   writ     of    mandamus,

alleging that the district court has unduly delayed in ruling on

his 28 U.S.C. § 2241 (2012) petition.                    He seeks an order from

this court directing the district court to act.                         We find the

present    record    does    not     reveal   undue      delay   in    the   district

court.     Accordingly, we grant leave to proceed in forma pauperis

and deny the mandamus petitions. *            We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                     PETITION DENIED




     *
       To the extent Platts requests that this court rule on his
§ 2241 petition in the first instance, we conclude that Platts
is not entitled to such relief.



                                         2